DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The Examiner appreciates the time and effort of the Applicant in the compact prosecution of this case. In the response, Applicant argues that the Choi et al. (US 20190201011A1) does not qualify as prior art under 35 USC 102(a)(1). Examiner disagrees. Choi et al. (US 20190201011A1) was first published under KR20170087748A on 07/31/2017 which is more than a year before the effective filing date of the Application, 11/23/2018.
Applicant's arguments with regards to claim 19 have been fully considered but they are not persuasive. However, upon further consideration, a different interpretation of the previously applied reference is included to clarify the rejection. 
Applicant’s arguments with respect to claim 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments regarding claim 29 have been fully considered but are not persuasive. "[A]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper." In re McLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971). There is no requirement that an "express, written motivation to combine must appear in prior art references before a finding of obviousness." See Ruiz v. A.B. Chance Co., 357 F.3d 1270, 1276, 69 USPQ2d 1686, 1690 (Fed. Cir. 2004). 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
      1. Determining the scope and contents of the prior art.

      3. Resolving the level of ordinary skill in the pertinent art.
      4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

If further attempts are made to properly and completely define the invention, Applicant is advised to consider the paragraphs or columns and line numbers and/or figures in the references, as noted below.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well; and such passages and/or figures may be helpful to Applicant in preparing a response to this action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 20190027807) in view of Khrpkov et al. (US 20170201011).
Regarding claim 19:
Choi et al. disclose (in Figs. 10, 17A and 17B) a portable communication device (101) comprising: a front plate (201) forming at least a portion of a front surface (701) of the portable communication device (101); a rear plate (202) forming at least a portion of a rear surface (See Figs.) of the portable communication device (101); a first conductive portion (240) and a second conductive portion (230) forming at least a portion of a side surface (203) of the portable communication device (101), a non-conductive portion (220) at least partially located in an opening (See Fig.) formed between the first conductive portion (240) and the second conductive portion (230, See Figs. 10 and 17A); a third conductive portion (705, see par [0092]) located between at least a portion of the front plate (701); a fourth conductive portion (709) located between at least a portion of the rear plate (711) and the antenna array (disposed on the PCB, 707); and a fifth conductive portion (1703) located between the front plate (701) and the rear plate (711), and substantially parallel with the PCB (707) such that the PCB (707) is located between the fifth conductive portion (1703) and the side surface (203), wherein the antenna array (disposed on the PCB, 707) is located between the third conductive portion (705) and the fourth conductive portion (709).
Choi et al. is silent on that an antenna module located between the third conductive portion and the fourth conductive portion, the antenna module including an antenna array, disposed on a printed circuit board (PCB), facing toward the side surface, and at least partially overlapped with the non-conductive portion when viewed in a direction toward the side surface, wherein the antenna array is configured to transmit or receive signals of a millimeter wave frequency band through the non-conductive portion.
Khrpkov et al. disclose (in Fig. 22) an antenna module (141) including an antenna array (148) disposed on a printed circuit board (PCB) (104), facing toward the side surface (See Fig.), and at least partially overlapped with a non-conductive portion (155, See Para. [0098] “openings 155 filled with a 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the antenna array on the printed circuit board, arranged as claimed and taught by Khrpkov et al. into the device of Choi et al. for the benefit of guiding the surface wave to be efficiently transformed into a radiation wave propagating into space (Para. 0131, Lines 6-8).
Regarding claim 20:
Choi et al. is silent on that the antenna array is fully overlapped with the non-conductive portion when viewed in the direction.
Khrpkov et al. disclose (in Fig. 22) the antenna array (148) is fully overlapped with the non-conductive portion (155) when viewed in the direction (along the frame, 101).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the antenna array on the printed circuit board, arranged as claimed and taught by Khrpkov et al. into the device of Choi et al. for the benefit of guiding the surface wave to be efficiently transformed into a radiation wave propagating into space (Para. 0131, Lines 6-8).
Regarding claim 21:
Choi et al. disclose the PCB (707) is supported by the fifth conductive portion (the extension of 220 behind 1701).
Regarding claim 22:
Choi et al. disclose the fifth conductive portion (the extension of 220 behind 1701) is attached to the PCB (707).
Regarding claim 23:
Choi et al. disclose the third conductive portion (705) and the fourth conductive portion (709) prevent signals generated by the antenna (disposed on the PCB, 707) from being transmitted through the front plate (701) and the rear plate (711).
Regarding claim 39:

Regarding claim 40:
Choi et al. disclose the rear plate (711) comprises at least one of a glass and a polymer (Para. 0084, Lines 10-11 – defined as tempered glass which is a combination of glass and polymer).
Regarding claim 41:
Choi et al. is silent on that the rear plate comprises a metal.
Khrpkov et al. disclose the rear plate (103) comprises a metal (Para. 0060, Lines 6-8).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the rear plate as a metal as taught by Khrpkov et al. into the device of Choi et al. for the benefit of achieving improved radiation around the device. 
Regarding claim 42:
Choi et al. disclose the first conductive portion (201), the second conductive portion (230), and the rear plate (202) are integrally formed with the same metallic material (See Figs.).

Claims 24-25 and 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 20150109170) in view of Choi et al. (US 20190027807).
Regarding claim 24:
Kang et al. disclose (in Fig. 4) an electronic device (200) comprising: a first dielectric material (201) forming at least a part of a front surface of the electronic device (200); a second dielectric material (203) forming at least a part of a rear surface of the electronic device (200); a side member (300) which surrounds a space (defined by the space) between the front surface (defined by the area covering 201) and the rear surface (defined by the area covering 203), and at least a part of which includes a third dielectric material (202; Para. 0162, Lines 1-3); a display (210b) positioned in the space and visually exposed through the first dielectric material (201); and an antenna module (290) which is positioned in the space (defined by the space between 201 and 203; Para. 0124, Lines 1-2), and includes: a printed circuit board (251) including a first surface facing the third dielectric material (202) in the space (defined by the space between 201 and 203), and a second surface facing opposite to the first surface (See Fig.); and at 
Kang et al. is silent on that the a side member which surrounds a space between the front surface and the rear surface, and at least a part of which includes a third dielectric material exposed to an outside of the electronic device in the space between the front surface and the rear surface.
Choi et al. disclose (in Fig. 4) a side member (203) which surrounds a space between the front surface (201) and the rear surface (202), and at least a part of which includes a third dielectric material (220) exposed to an outside (See Fig.) of the electronic device (101) in the space between the front surface (201) and the rear surface (202).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement arrangement the third dielectric material between the front and rear surface portion of the electronic device as taught by Choi et al. into the device of Kang et al. for the benefit of isolating the front and rear surface to prevent RF deterioration (Para. 0089, Lines 7-11).
Regarding claim 25: 
Kang et al. disclose the printed circuit board (251) is positioned such that a space (202a) is disposed between the printed circuit board (251) and the third dielectric material (202).
Regarding claim 35:
Kang et al. disclose the first dielectric material (201) and the third dielectric material (202) are integrated and are made of an identical material (Para. 0124, Lines 1-4).
Regarding claim 36:
Kang et al. disclose the at least one antenna element (P1 and P2) includes an antenna array having multiple antenna elements (See Fig.) arranged in a third direction (say x-direction) which is perpendicular to a first direction (say z-direction) from the first dielectric material (201) to the second dielectric material (203), and is perpendicular to a second direction (y-direction) toward which the first surface faces (along the side member).
Regarding claim 37:
Kang et al. disclose the multiple antenna elements (P1 and P2) include a patch antenna (See Fig.).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 20150109170) in view of Lima et al. (US 20180090826).
Regarding claim 26:
Kang et al. is silent on that a conductive coating layer positioned on the second dielectric material, wherein the conductive coating layer extends from a first position adjacent to the antenna module to a second position adjacent to the third dielectric material.
Lima et al. disclose (in Fig. 8) a conductive coating layer (50) positioned on the second dielectric material (12R), wherein the conductive coating layer (50) extends from a first position adjacent to the antenna module (105) to a second position adjacent to the third dielectric material (188).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement arrangement taught by Lima et al. into the device of Kang et al. for the benefit of allowing antenna to exhibit satisfactory antenna efficiency while providing reduced size device (Para. 0064, Lines 1-11).

Claim 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 20150109170) in view of Aoyama et al. (JP 2006108830).
Regarding claim 27:
Kang et al. is silent on that a reflection plate which is positioned on the second surface or around the second surface and includes a conductive material.
Aoyama et al. disclose (Fig. 3) a reflection plate (104a) which is positioned on the second surface (of 102) and includes a conductive material (Para. 0023, Lines 1-2).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement a reflecting plate as taught by Aoyama et al. into the device of Kang et al. for the benefit of providing impedance adjustment (Para. 0023, Lines 3-4).
Regarding claim 28:
Kang et al. is silent on that the reflection plate is positioned to be spaced a designated distance apart from the printed circuit board.

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement a reflecting plate and arranged as taught by Aoyama et al. into the device of Kang et al. for the benefit of providing impedance adjustment (Para. 0023, Lines 3-4).
Regarding claim 29:
Kang as modified is silent on that the designated distance corresponds to 0.1λ with respect to a wavelength of a signal emitted from the antenna module.
Accordingly, it would have been an obvious matter of design consideration to space the reflection plate and the printed circuit board at a percentage of the emitted wavelength of signal from the antenna module to provide better isolation, especially since such design consideration would have been knowledge within the purview of one of ordinary skill in the art, thereby suggesting the obviousness of the design consideration.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 20150109170) in view of Aoyama et al. (JP 2006108830) as applied to claims 24, 27, 28 and 29 and further in view of Choi et al. (US 20190027807).
Regarding claim 30:
Kang as modified is silent on that a bracket which is made of a conductive material and is positioned in the space to be spaced apart from the side member while the printed circuit board is disposed between the bracket and the side member, wherein the bracket includes a reflection part disposed on one surface which is opposite to the printed circuit board and is spaced apart from the printed circuit board.
Choi et al. disclose (in Fig. 7) a bracket (705) which is made of a conductive material and is positioned in the space to be spaced apart from the side member (709) while the printed circuit board (707) is disposed between the bracket (705) and the side member (709), wherein the bracket (705) includes a reflection part (the conductive element coupling the display, 703, to the bracket, 705) disposed 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed implement the arrangement a bracket, PCB and the side member as taught by Choi et al. into the modified device of Kang for the benefit of maintaining an antenna performance while reducing the effect of an extended display (Para. 0004, Lines 3-4).

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 20150109170) in view of Aoyama et al. (JP 2006108830) and Choi et al. (US 20190027807) as applied to claims 24, 27-30 and further in view of Son et al. (US 20180248251).
Regarding claim 31:
Kang as modified is silent on further comprising multiple fixing protrusions which extend from the bracket and are connected to the antenna module.
Son et al. disclose further comprising (in Fig. 10) multiple fixing protrusions (812a and 812b) which extend from the bracket (812) and are connected to the antenna module (on the PCB, 820).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed implement the protrusions within the device arrangement as taught by Son et al. into the modified device of Kang for the benefit of providing an electrical path to radiate or receive a signal (Para. 0156, Lines 8-9; Para. 0166, Lines 2-4).

Claims 32 and 33 is rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 20150109170) in view of Mow et al. (US 20190027808).
Regarding claim 32:
Kang et al. is silent on that the at least one antenna element is positioned not to overlap with the first dielectric material and/or the second dielectric material when viewed in a direction toward the first surface,

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the arrangement shown by Mow et al. such that the antenna element do not overlap with the dielectric material in the device of Kang et al. for the benefit of allowing for passage of signal without interference from other components (Para. 0088, Lines 6-8).
Regarding claim 33:
Kang et al. is silent on that the at least one antenna element is positioned not to overlap with a first boundary between the first dielectric material and the side member, and to overlap with a second boundary between the second dielectric material and the side member, when viewed in a direction toward the first surface.
Mow et al. disclose (in Fig. 7) the at least one antenna element (40) is positioned not to overlap with a first boundary (AA) between the first dielectric material (140) and the side member (12), and to overlap with a second boundary (1A) between the second dielectric material (152) and the side member (12), when viewed in a direction toward the first surface (top side of the device).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the arrangement shown by Mow et al. such that the antenna element do not overlap with the dielectric material in the device of Kang et al. for the benefit of allowing for passage of signal without interference from other components (Para. 0088, Lines 6-8).

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 20150109170) in view of Koo et al. (US 20170207516).
Regarding claim 34:
Kang et al. is silent on that the first dielectric material curvedly extends toward the second dielectric material around the side member.
Koo et al. disclose (Fig. 1B) the first dielectric material (110) curvedly extends toward the second dielectric material (180) around the side member (170).
.

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 20150109170) in view of Kim et al. (US 20180062256).
Regarding claim 38:
Kang et al. is silent on that the antenna module further comprises a communication circuit positioned on the second surface and electrically connected to the al least one antenna element, and wherein the communication circuit is configured to transmit and/or receive a signal within at least a part of a frequency band of 3 GHz to 100 GHz through the at least one antenna element.
Kim et al. disclose (in Fig. 25) the antenna module (301) further comprises a communication circuit (120) positioned on the second surface (of 310) and electrically connected to the at least one antenna element (500), and wherein the communication circuit (120) is configured to transmit and/or receive a signal within at least a part of a frequency band of 3 GHz to 100 GHz through the at least one antenna element (Para. 0008, Lines 4-7).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement a communication circuit to be electrically connected to the antenna element as taught by Kim et al. into the device of Kang et al. for the benefit of performing operations e.g. amplification of an RF signal and operation of a tuner and a mixer (Para. 0090, Lines 20-22).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAMIDELE A. JEGEDE whose telephone number is (571)272-9988. The examiner can normally be reached General IFP Schedule: Mon.-Fri. 8AM - 7PM (Hoteling).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on 5712707893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BI
/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845